Exhibit 10.37 Summary of Compensation For Named Executive Officers 2017* In February 2017, the Compensation Committee of the Board of Directors established 2017 salary and target bonus applicable to our named executive officers as follows: Named Executive 2017BaseSalary($) 2017TargetBonus($) Charles M. Dauber William C. Miller Neal T. Hare James J. Steffek William Brod In connection with the 2017 salary and target bonus established for our named executive officers, the following were awarded performance-based restricted stock units under the 2007 Employee Stock Incentive Plan: Named Executive RestrictedStockUnits Charles M. Dauber William C. Miller William Brod
